Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141810                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DEPARTMENT OF ENVIRONMENTAL                                                                              Brian K. Zahra,
  QUALITY and DIRECTOR OF THE                                                                                         Justices
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
            Plaintiffs-Appellants,
  v                                                                 SC: 141810
                                                                    COA: 289724
                                                                    Ingham CC: 07-000970-CE
  TOWNSHIP OF WORTH,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 17, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the Natural Resources and Environmental Protection Act, MCL 324.101, et seq.,
  empowers the Department of Environmental Quality to seek, and the circuit court to
  grant, an order effectively requiring a township to install a sanitary sewer system when a
  widespread failure of private septic systems results in contamination of lake waters.

         The Environmental Law Section of the State Bar of Michigan is invited to file a
  brief amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           p0316                                                               Clerk